                 Case 19-11689-JTD            Doc 261       Filed 09/18/19        Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re THG Holdings LLC, et al.,               )                       Chapter 11
                                              )
                       Debtors.1              )                       19-11689 (JTD)
__________________________________________)                           Jointly Administered
                                              )
True Health Diagnostics, LLC,                 )                       Adv. Proc. No. 19-50280
                                              )
                       Plaintiff,             )
v.                                            )
                                              )
Alex M. Azar II, in his official capacity as  )
Secretary, United States Department of Health )
and Human Services; and Seema Verma, in her   )
official capacity as Administrator,           )
Centers for Medicare and Medicaid Services,   )
                                              )
                       Defendants.            )

                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON SEPTEMBER 20, 2019 AT 1:30 P.M. (ET)

RESOLVED MATTERS

1.       Application of the Official Committee of Unsecured Creditors of THG Holdings LLC, et
         al., for Entry of an Order Authorizing the Employment and Retention of Cooley LLP as
         Lead Counsel Nunc Pro Tunc to August 8, 2019 (D.I. 202, Filed 8/28/19).

         Objection Deadline: September 13, 2019 at 4:00 p.m. (ET).

         Responses Received: None.

         Related Pleadings:

                  a)      Certificate of No Objection (D.I. 249, Filed 9/16/19).




1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN, are as follows: THG
     Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True Health
     Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a True Health
     Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The Debtors’ mailing address
     is 3803 Parkwood Blvd., Suite 400, Frisco, Texas 75034.
           Case 19-11689-JTD        Doc 261       Filed 09/18/19   Page 2 of 6



            b)     Order Authorizing the Employment and Retention of Cooley LLP as Lead
                   Counsel for the Official Committee of Unsecured Creditors (D.I. 253,
                   Entered 9/17/19).

     Status: An order has been entered.


2.   Application of the Official Committee of Unsecured Creditors of THG Holdings LLC, et
     al., for Entry of an Order Authorizing the Employment and Retention of GlassRatner
     Advisory & Capital Group LLC as Financial Advisor Nunc Pro Tunc to August 8, 2019
     (D.I. 205, Filed 8/29/19).

     Objection Deadline: September 13, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection (D.I. 250, Filed 9/16/19).

            b)     Order Approving Retention of GlassRatner Advisory & Capital Group
                   LLC as Financial Advisor to the Official Committee of Unsecured
                   Creditors Nunc Pro Tunc to August 8, 2019 (D.I. 254, Entered 9/17/19).

     Status: An order has been entered.


3.   Application of the Official Committee of Unsecured Creditors for an Order Authorizing
     and Approving the Employment and Retention of Elliott Greenleaf. P.C. as Delaware
     Counsel Nunc Pro Tunc to August 8, 2019 (D.I. 209, Filed 8/29/19).

     Objection Deadline: September 13, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection (D.I. 251, Filed 9/16/19).

            b)     Order Authorizing the Employment and Retention of Elliott Greenleaf,
                   P.C. as Delaware Counsel to the Official Committee of Unsecured
                   Creditors Nunc Pro Tunc to August 8, 2019 (D.I. 255, Entered 9/17/19).

     Status: An order has been entered.




                                            -2-
           Case 19-11689-JTD        Doc 261      Filed 09/18/19   Page 3 of 6




MATTERS GOING FORWARD

4.   Debtors’ Motion for (I) an Order Pursuant to Sections 105, 363, 364, 365 and 541 of the
     Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.
     2002-1 and 6004-1(A) Approving Bidding Procedures for the Sale of Substantially all
     Assets of the Debtors; (B) Approving Procedures for the Assumption and Assignment or
     Rejection of Designated Executory Contracts and Unexpired Leases; (C) Scheduling the
     Auction and Sale Hearing; (D) Approving Forms and Manner of Notice of Respective
     Dates, Times, and Places in Connection Therewith; and (E) Granting Related Relief; (II)
     an Order (A) Approving the Sale of the Debtors’ Assets Free and Clear of Claims, Liens,
     and Encumbrances; and (B) Approving the Assumption and Assignment or Rejection of
     Executory Contracts and Unexpired Leases; and (III) Certain Related Relief (D.I. 16,
     Filed 7/30/19).

     Sale Objection Deadline: September 13, 2019 at 4:00 p.m. (ET).

     Cure Amounts Objection Deadline: September 17, 2019 at 4:00 p.m. (ET).

     Sale Responses Received:

            a)     The United States’ Limited Objection to Debtors’ Motion for an Order
                   Approving the Sale of Substantially all Assets of the Debtors (D.I. 243;
                   Filed 9/13/19).

            b)     City of Frisco’s Objection to Debtors’ Motion for (I) an Order Pursuant to
                   Sections 105, 363, 364, 365, and 541 of the Bankruptcy Code … (A)
                   Approving Bidding Procedures for the Sale of Substantially all Assets of
                   the Debtors … (II) an Order (A) Approving the Sale of the Debtors Assets
                   Free and Clear of Claims, Liens, and Encumbrances …. And (III) Certain
                   Related Relief (D.I. 244, Filed 9/13/19).

     Sale and Assumption/Cure Responses Received:

            c)     Limited Objection and Reservation of Rights of Roche Diagnostics
                   Corporation to Debtors’ (I) Proposed Cure Amount for Potential
                   Assumption and Assignment of Roche Agreements and (II) Sale Motion
                   (D.I. 237, Filed 9/12/19).

            d)     Creditor Sebia, Inc.’s Objection to Proposed Sale and Proposed Cure
                   Amounts (D.I. 242, Filed 9/13/19).

            e)     Limited Objection of LS Biotech 8, LLC to Debtors’ Notice of Proposed
                   (I) Assumption and Assignment of Designated Executory Contracts and
                   Unexpired Leases and (II) Cure Amounts and Debtors’ Motion for Entry
                   of an Order (A) Approving the Sale of the Debtors’ Assets Free and Clear

                                           -3-
      Case 19-11689-JTD        Doc 261      Filed 09/18/19   Page 4 of 6



              of Claims, Liens, and Encumbrances; and (B) Approving the Assumption
              and Assignment or Rejection of Executory Contracts and Unexpired
              Leases (D.I. 246, Filed 9/14/19).

Assumption/Cure Responses Received:

       f)     Objection of Cigna Health Corporation to Notice of Proposed (I)
              Assumption and Assignment of Designated Executory Contracts and
              Unexpired Leases and (II) Cure Amounts (D.I. 247, Filed 9/16/19).

       g)     Objection and Reservation of Rights of U.S. Healthtek, Inc. to Debtors’
              Proposed Cure Amount for Potential Assumption and Assignment of
              Agreements (D.I. 252, Filed 9/16/19).

       h)     De Lage Laden Financial Services, Inc.’s Objection to Debtors’ Proposed
              Assumption and Assignment of Designated Executory Contracts and
              Unexpired Leases and Cure Amounts (D.I. 256, Filed 9/17/19).

       i)     Objection of Anthem Entities to Debtors’ Notice of Proposed (I)
              Assumption and Assignment of Designated Executory Contracts and
              Unexpired Leases and (II) Cure Amounts (D.I. 257, Filed 9/17/19).

       j)     Limited Objection of Helena Laboratories Corp. to Notice of Proposed (I)
              Assumption and Assignment of Designated Executory Contracts and
              Unexpired Leases and (II) Cure Amounts (D.I. 258, Filed 9/17/19).

       k)     Limited Objection to Proposed Assumption and Assignment of Designated
              Executory Contracts and Unexpired Leases (D.I. 259, Filed 9/17/19).

Related Pleadings:

       a)     Order Pursuant to Sections 105, 363, 364, 365 and 541 of the Bankruptcy
              Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.
              2002-1 And 6004-1 (A) Approving Bidding Procedures for the Sale of
              Substantially all Assets of Debtors; (B) Approving Procedures for the
              Assumption and Assignment, Assignment of Designated Executory
              Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale
              Hearing; (D) Approving Forms and Manner of Notice of Respective
              Dates, Times, and Places in Connection Therewith; and (E) Granting
              Related Relief (D.I. 175, Entered 8/22/19).

       b)     Notice of Proposed Sale of all or Substantially all of the Debtors’ Assets,
              Free and Clear of all Encumbrances, Other Than Assumed Liabilities, and
              Scheduling Final Sale Hearing Related Thereto (D.I. 186, Filed 8/23/19).




                                      -4-
              Case 19-11689-JTD        Doc 261       Filed 09/18/19   Page 5 of 6



              c)      Notice of Proposed (I) Assumption and Assignment of Designated
                      Executory Contracts and Unexpired Leases and (II) Cure Amounts (D.I.
                      187, Filed 8/23/19).

              d)      Amended Notice of Proposed (I) Assumption and Assignment of
                      Designated Executory Contracts and Unexpired Leases and (II) Cure
                      Amounts (D.I. 221, Filed 9/4/19).

              e)      Notice of Cancellation of Auction (D.I. 248, Filed 9/16/16).

              f)      Notice of Successful Bidder and Filing of Asset Purchase Agreement and
                      Proposed Order Approving Sale (D.I. 260, Filed 9/18/19).

       Status: This matter is going forward. All objections to cure amount, adequate assurance,
       and assumption and assignment will be adjourned to a future hearing date as the proposed
       purchaser has not presently designated any contracts or leases for assumption and
       assignment.

ADVERSARY PROCEEDING

True Health Diagnostics, LLC v. Alex M. Azar, et al., Adv. Pro. No. 19-50280

5.     Defendants’ Motion to Stay August 29, 2019 Order Pending Appeal, and Request for
       Expedited Consideration (A.D.I. 33, Filed 9/6/19).

       Response Deadline: September 19, 2019 (by agreement of the parties).

       Responses:

              a)      True Health Diagnostics LLC’s Objection to Defendants’ Motion to Stay
                      August 29, 2019 Order Pending Appeal, and Request for Expedited
                      Consideration (To be filed on 9/19/19).

       Status: This matter is going forward.


6.     True Health Diagnostics, LLC’s Motion for Rule to Show Cause Why Defendants Should
       Not Be Found in Contempt for Violating the Court’s Order Enforcing the Automatic Stay
       (D.I. 36, Filed 9/9/19).

       Response Deadline: September 23, 2019.

       Responses: None yet.

       Status: There will be a status conference on this matter.



                                               -5-
             Case 19-11689-JTD   Doc 261       Filed 09/18/19   Page 6 of 6



Dated: September 18, 2019         By:      /s/ Daniel B. Butz
       Wilmington, Delaware             Derek C. Abbott (No. 3376)
                                        Curtis S. Miller (No. 4583)
                                        Daniel B. Butz (No. 4227)
                                        Tamara K. Mann (No. 5643)
                                        Matthew O. Talmo (No. 6333)
                                        Paige N. Topper (No. 6470)
                                        1201 N. Market Street, 16th Floor
                                        P.O. Box 1347
                                        Wilmington, Delaware 19899-1347
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        dabbott@mnat.com
                                        cmiller@mnat.com
                                        dbutz@mnat.com
                                        tmann@mnat.com
                                        mtalmo@mnat.com
                                        ptopper@mnat.com
                                        Counsel to the Debtors and Debtors in Possession

                                                   -and-

                                        Eric E. Walker
                                        Brian A. Audette
                                        David J. Gold
                                        PERKINS COIE LLP
                                        131 South Dearborn Street, Suite 1700
                                        Chicago, IL 60603-5559
                                        Telephone: (312) 324-8659
                                        Facsimile: (312) 324-9659
                                        ewalker@perkinscoie.com
                                        baudette@perkinscoie.com
                                        dgold@perkinscoie.com
                                        Special Counsel for True Health
                                        Diagnostics, LLC (admitted pro hac vice)
13061608.6




                                         -6-
